UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20thAve Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 12, 2015, there were 16,246,839 shares of Common Stock, $0.001 par value, outstanding and 9,102 shares of Preferred Stock, $100 face value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December 31, 2014 (audited) 3 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss for the Three Months ended March 31, 2015 and 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2015 and 2014 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Note Regarding Forward Looking Statements 18 Overview Critical Accounting Policies Results of Operations 20 Liquidity and Capital Resources 22 Off-Balance Sheet Arrangements 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (unaudited) (audited) Assets Current Assets Cash $ $ Accounts receivable, net Notes and other receivables, net Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders' deficit Current Liabilities Accounts payable $ $ Accrued payroll and other accrued liabilities Notes payablecurrent portion of long-term debt and accrued interest Payable to related parties - current Total current liabilities Non-Current Liabilities Notes payables and long-term debt - non current Total non-current Liabilities Total liabilities Stockholders' deficit Preferred stock, $100 face value, 25,000,000 shares Authorized; 9,102 and 9,102 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares Authorized; 16,246,839 and 16,243,839 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Powin Corporation stockholders' deficit ) ) Non-controlling interest ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses Loss from operations ) ) Other income (expense) Other income Interest expense ) ) Other expenses ) - Other expenses ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Powin Corporation ) ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months ended March 31, Net loss $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest ) ) Comprehensive loss attributable to Powin Corporation $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months ended March 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Reserve for slow moving and obsolete inventory Share based compensation Provision for doubtful accounts receivable Provision for (recovery of) doubtful other receivable ) Changes in operating assets and liabilities Accounts receivable Notes and other receivables Inventories ) Prepaid expenses and deposits Accounts payable ) Accrued payroll and other liabilities Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES Capital expenditures ) - Total cash used in investing activities ) - FINANCING ACTIVITIES Proceeds from notes payables and debt - Repayments to notes payables and debt ) ) Net proceeds from payable to related parties Net cash provided by financing activities Impact of foreign exchange on cash ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOURSE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $
